Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2021 has been entered.
 
This communication is in response to claims received 3/1/2021. Claims 1 – 4, 6 – 14 and 16 – 20 are pending.
35 USC § 112 rejection for claims 1 – 4, 6 – 14 and 16 – 20 being indefinite is obviated in view of amendments.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4, 6- 14 and 16-20 rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint, regards as the invention.
The last two lines of independent claims 1, 11 and 20 recite “implementation of the suggested modification is identified” … “as increasing a likelihood of attendee engagement”, the meaning of which is not clear to the examiner. The term “likelihood” is not a definitive amount and it is not clear to the examiner how to interpret the level or bounds of the term “likelihood”. The specification states in paragraph 34 “when monitoring and reporting on the engagement level of attendees over multiple conferences, an embodiment may provide a user with a trend report regarding how changes made to their presentation positively or negatively affected the outcome”, does not provide clarity on how to interpret the term likelihood in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 4, 6 – 14 and 16 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1, 11 and 20 recite a series of steps which may be performed in the human mind and are thus grouped as a mental process, as well as, managing interactions between people and are thus grouped as certain methods of organizing human activity. The claims are directed towards users engaging in social networking communications. The series of steps that are considered part of the abstract ideas are:

accessing from a data store historical engagement data (mental process and methods of organizing human activity)
providing to a presenter a suggested modification (mental process and methods of organizing human activity)
This judicial exception is not integrated into a practical application because the additional elements of segmenting by memory and a processor to implement the method is recited at a high level of generality and merely automates the steps. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because each of the additional limitations are no more than mere instructions to apply the exception using generic computer components.
The dependent claims contain steps that are considered part of the abstract ideas.
Claims 2 – 4, 6 – 10, 12 – 14 and 16 – 19 (mental process and methods of organizing human activity).
Therefore, the dependent claims to do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yaari (US Patent Application 2018/0046957), hereafter known as Yaari, in view of Van Rensburg (US Patent Application 2020/0210469), hereafter known as Rensburg.
Regarding claim 1, Yaari teaches a method, comprising: 
identifying that a presentation is being delivered in an online conference (Yaari: [0015], [0040], [0042 - 0043]. Online meeting with presentation material is monitored and identified); 
accessing, from a data store, historical engagement data associated with the presentation, wherein the historical engagement data comprises recorded engagement levels of previous attendees for each section of the presentation (Yaari: [0015], [0017], [0021], [0056 - 0057]. Prior meeting data consisting of historical engagement and activity information of participants is stored and used to compare with features of a proposed meeting. The stored engagement information includes the captured features of each of the presenters who present during the meeting and their associated topics);
Yaari fails to expressly disclose providing, to a presenter and prior to starting each of the sections in the presentation a suggested modification to a presentation technique, wherein implementation of the suggested modification is identified, from analysis of the historical engagement data, as increasing a likelihood of attendee engagement.
However, in the same field of endeavor, Rensburg shows providing, to a presenter and prior to starting each of the sections in the presentation a suggested modification to a presentation technique, wherein implementation of the suggested modification is identified, from analysis of the historical engagement data, as increasing a likelihood of attendee engagement (Rensburg: Abstract, [0043], [0046], [0052]. Prior to and in advance of starting a presentation, a presenter is provided recommendations for each of the portions of the presentation (i.e. when the entire presentation is of high importance than all portions of the presentation receive recommendations). The recommendations 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the identifying of Yaari with the proving a suggested modification of Rensburg because in doing so provides an enhanced communication system by allowing the presenter to obtain suggestions on how to modify their presentation to improve the engagement level of their audiences providing for a more effective and enlightening presentation.

Claims 11 and 20 recite substantially the same features as claim 1 and is distinguishable by their statutory category (method/device/product), and is accordingly rejected on the same basis.

Claims 2 – 4, 6, 8, 12 – 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yaari and Rensburg in view of Balasaygun (US Patent Application 2016/0073054), hereafter known as Balasaygun
Regarding claim 2, Yaari and Rensburg show the method of claim 1.
Yaari and Rensburg fail to expressly disclose wherein the online conference comprises a slide based presentation and wherein each of the one or more sections is associated with a different slide.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the identifying of Yaari and Rensburg with the slides of Balasaygun because in doing so provides an enhanced communication system by allowing the use of slides to present content to the audience which allows visual aid and graphics to be included in the presentation providing an additional and useful format for presenting information to an audience.

Claim 12 recites substantially the same features as claim 2 and is distinguishable by their statutory category (method/device), and is accordingly rejected on the same basis.

Regarding claim 3, Yaari and Rensburg show the method of claim 1. 
Yaari and Rensburg fail to expressly disclose wherein each of the one or more sections is associated with a different topic.
However, in the same field of endeavor, Balasaygun shows wherein each of the one or more sections is associated with a different topic (Balasaygun: Fig. 2 ‘202’, Fig 3 ‘302’, [0026]. Online conferencing presentation is segmented into Point 1 (i.e. Topic 1), Point 2 (i.e. Topic 2) and Point 3 (i.e. Topic 3)). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the identifying of Yaari and Rensburg with the different topics of Balasaygun because in doing so provides an enhanced communication system by allowing a way to 

Claim 13 recites substantially the same features as claim 3 and is distinguishable by their statutory category (method/device), and is accordingly rejected on the same basis.

Regarding claim 4, Yaari and Rensburg show the method of claim 1.
Yaari and Rensburg fail to expressly disclose wherein the segmenting comprises segmenting based upon a time interval.
However, in the same field of endeavor, Balasaygun shows wherein the segmenting comprises segmenting based upon a time interval (Balasaygun: Fig. 4 ‘400’, ‘402’, ‘406’, ‘408’, [0026]. Engagement chart 400 tracks engagement topics of presentation in real-time. X axis 402 represents time and the y axis represents engagement score from point 1 406 (i.e. topic 1) to point 2 408 (i.e. topic 2)). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the identifying of Yaari and Rensburg with the time interval of Balasaygun because in doing so provides an enhanced communication system by allowing feedback for the presenter to view during specific time periods and specific topics the level of user engagement allowing the presenter can improve their presentation.

Claim 14 recites substantially the same features as claim 4 and is distinguishable by their statutory category (method/device), and is accordingly rejected on the same basis.

Regarding claim 6, Yaari and Rensburg show the method of claim 1.

However, in the same field of endeavor, Balasaygun shows wherein the identifying the engagement level comprises identifying a number of user interactions with the online conference in each of the one or more sections (Balasaygun: Fig. 4, [0026]. A user can identify trends in the engagement data (such as engagement score is high which is associated with high level of participant engagement) in each of the topic areas).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the identifying of Yaari and Rensburg with the user interactions of Balasaygun because in doing so provides an enhanced communication system by allowing feedback for the presenter to view the level of user engagement allowing the presenter can improve their presentation.

Claim 16 recites substantially the same features as claim 6 and is distinguishable by their statutory category (method/device), and is accordingly rejected on the same basis.

Regarding claim 8, Yaari and Rensburg show the method of claim 1.
Yaari and Rensburg fail to expressly disclose wherein the report comprises a trend graph.
However, in the same field of endeavor, Balasaygun shows wherein the report comprises a trend graph (Balasaygun: Fig. 4 ‘400’, ‘404’, [0026]. Engagement trend graph 400 shows participant engagement over the course of the presentation).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the identifying of Yaari and Rensburg with the trend graph of .

Claims 7 and 17 and  are rejected under 35 U.S.C. 103 as being unpatentable over Yaari and Rensburg as applied to claims 1 and 11 above, and further in view of Aggarwal (US Patent Application 2016/0261655), hereafter known as Aggarwal.
Regarding claim 7, Yaari and Rensburg show the method of claim 1.
Yaari and Rensburg fail to expressly disclose wherein the identifying comprises identifying additional conference metrics selected from the group consisting of a lecturing percentage, a discussion percentage, media characteristics, and text characteristics.
However, in the same field of endeavor, Aggarwal shows wherein the identifying comprises identifying additional conference metrics selected from the group consisting of a lecturing percentage, a discussion percentage, media characteristics, and text characteristics (Aggarwal: Fig. 3, [0001], [0038 - 0039], [0051]. Conference metrics identified include the percentage of total attendees engaged in an online learning session (i.e. lecture) (Fig. 3, [0001], [0039]), the percentage number of attendees engage in on online lecture (Fig. 3, [0039]), conference metrics such as whether audio was muted ([0038]) and conference metrics identified by searching for keywords such as the word ‘privacy’ ([0051])).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the identifying of Yaari and Rensburg with the conference metrics of Aggarwal because in doing so provides an enhanced communication system by allowing the user to search for content within a learning session to find one that meets the requirements of what the user is looking for in a learning session such as searching for specific content.

.

Claims 9 and 18 and  are rejected under 35 U.S.C. 103 as being unpatentable over Yaari and Rensburg as applied to claims 1 and 11 above, and further in view of Lentz (US Patent Application 2008/0133663), hereafter known as Lentz.
Regarding claim 9, Yaari and Rensburg show the method of claim 1.
Yaari and Rensburg fail to expressly disclose wherein the report presents the engagement level with respect to an interaction ratio between the conference leader of the online conference and at least one other attendee in the online conference.
However, in the same field of endeavor, Lentz shows wherein the report presents the engagement level with respect to an interaction ratio between the conference leader of the online conference and at least one other attendee in the online conference (Lentz: [0047], [0052]. The audience status consisting of the ratio of number of attendees of a presenter’s slide show to the number of participants is sent to the presenter’s client for display).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the identifying of Yaari and Rensburg with the engagement level of Lentz because in doing so provides an enhanced communication system by showing a user which slide shows have higher rates of audience participation and thus are of more potential interest for user.

Claim 18 recites substantially the same features as claim 9 and is distinguishable by their statutory category (method/device), and is accordingly rejected on the same basis.
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yaari and Rensburg as applied to claims 1 and 11 above, and further in view of Anders (US Patent Application 2019/0129592), hereafter known as Anders.
Regarding claim 10, Yaari and Rensburg show the method of claim 1.
Yaari and Rensburg fails to expressly disclose further comprising providing, prior to the beginning of a section of the one or more sections, a notification to a user describing an optimal engagement method for the section.
However, in the same field of endeavor, Anders shows providing, prior to the beginning of a section of the one or more sections, a notification to a user describing an optimal engagement method for the section (Anders: Fig. 14, [0061]. The slide deck presenter is notified with a message if they would like to select a recommended new slide 1404 to present next).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the identifying of Yaari and Rensburg with the notification of Anders because in doing so provides an enhanced communication system by providing to the slide show presenter information that allows them to choose the potentially most interesting next slide to the audience saving the presenter time and effort in deciding this themselves.

Claim 19 recites substantially the same features as claim 10 and is distinguishable by their statutory category (method/device), and is accordingly rejected on the same basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J HOULIHAN whose telephone number is (571)272-8407.  The examiner can normally be reached on Mon, Tues, Thursday 7am - 3:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.J.H/               Examiner, Art Unit 2451                                                                                                                                                                                         

/JOHN B WALSH/               Primary Examiner, Art Unit 2451